                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  CR 11-52-GF-BMM-JTJ

                   Plaintiff,              FINDINGS AND
                                           RECOMMENDATIONS
       vs.

 MELISSA ANN BARONE,

                   Defendant.



                                   I. Synopsis

      Defendant Melissa Ann Barone (Barone) has been accused of violating the

conditions of her supervised release. Barone admitted all of the alleged violations,

except one. Barone's supervised release should be revoked. Barone should be

placed in custody for a term of time served, with no supervised release to follow.

                                    II. Status

      Barone pleaded guilty on September 28, 20 11 , to Conspiracy to Possess

Methamphetamine with Intent to Distribute. (Doc. 128). The Court sentenced

Barone to 48 months of custody, followed by 4 years of supervised release. (Doc.

167). Barone's current term of supervised release began on October 16, 20 17.

(Doc. 238 at 2).
      Petition

      The United States Probation Office filed a Petition on August 29, 20 l 9,

requesting that the Court revoke Barone's supervised release. (Doc. 238). The

Petition alleged that Barone violated the conditions of her supervised release:

1) by using a controlled substance; 2) by using methamphetamine; and 3) by

failing to report for substance abuse testing.

      Initial appearance

      Barone appeared before the undersigned for her initial appearance on

September 11 , 2019. Barone was represented by counsel. Barone stated that she

had read the petition and that she understood the allegations. Barone waived her

right to a preliminary hearing. The parties consented to proceed with the

revocation hearing before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on September I I, 2019. Barone

admitted that she had violated the conditions of his supervised release: 1) by us ing

methamphetamine; and 2) by failing to report for substance abuse testing. Barone

did not admit alleged violation 1. The government did not attempt to prove

alleged violation 1. The violations that Barone admitted are serious and warrant

revocation of Barone's supervised release.

                                          2
      Barone's violations are Grade C violations. Barone's criminal history

category is II. Barone's underlying offense is a Class B felony . Barone could be

incarcerated for up to 36 months. She could be ordered to remain on supervised

release for up to 36 months, less any custody time imposed. The United States

Sentencing Guidelines call for a term of custody of 4 to l O months.

                                 III. Analysis

      Barone's supervised release should be revoked. Barone should be

incarcerated for a term of time served, with no supervised rel ease to follow. This

sentence is sufficient but not greater than necessary.

                                  IV. Conclusion

      The Court informed Barone that the above sentence would be recommended

to Judge Morris. The Court also informed Barone of her right to object to these

Findings and Recommendations within 14 days of their issuance. The Court

explained to Barone that Judge Morris would consider a timely objection before

making a final determination on whether to revoke her supervised release and

what, if any, sanction to impose. Barone stated that she wished to waive her right

to object to these Findings and Recommendations, and that she wished to waive

her right to allocutc before Judge Morris.




                                          3
The Court FINDS:

      That Melissa Ann Barone v iolated the conditions of her superv ised release
      by using methamphetamine, and failing to report for substance abuse
      testing.

The Court RECOMMENDS:

      That the District Court revoke Barone' s supervised release and
      commit her to the custody of the United States Bureau of Prisons for a
      term of time served, with no supervised release to follow.

NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO
OBJECT

      The parties may serve and file written objections to the findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(l). A district court judge will make a de

novo determination regarding any portion of the Findings and Recommendations

to which objection is made. The district court judge may accept, reject, or modify ,

in whole or in part, the Findings and Recommendations. Failure to timely file

written objections may bar a de novo determination by the district court judge, and

may waive the right to appear and allocute before a district court judge.

      DATED this 12th day of September, 2019.




                                             -- M n Johnston
                                               U n ited Sta tes Magistrate J udge

                                         4
